Walton, J.
The court is of the opinion that, upon the facts stated in the disclosure of the trustee (Latham), and proved by the deposition of Sweetsir, the latter must bo regarded as the servant of the former, and that the money in Sweetsir’s possession must be regarded as constructively in Latham’s possession, and that Latham was properly charged as trustee, and for the correct amount. Ward v. Lamson, 6 Pick. 358.

Exceptions overruled.

Trustee charged for $97.45.
Appleton, C. L, Barrows, Virgin and Libbey, JJ., concurred.